Citation Nr: 0101958	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of a left 
shoulder injury.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran had active service from July 
1985 to April 1988.  In August 1999 and July 2000, the Board 
returned the case to the RO for additional development, and 
the case is once again before the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence obtainable without the veteran's 
cooperation has been obtained by the RO.

2.  Degenerative changes of the left acromioclavicular joint 
were not manifested during service or within one year of 
separation of service.  

3.  The veteran is not shown to have residuals of the left 
shoulder injury sustained during service.  



CONCLUSION OF LAW

Residuals of a left shoulder injury were not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing this issue, the Board notes that on 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The Board would 
note that the veteran's service medical records were obtained 
and he was afforded a VA examination.  In addition, there 
does not appear to be any treatment records that can be 
obtained.  As will be explained further below, after 
reviewing the record the Board is satisfied that all relevant 
facts have been properly and sufficiently developed to the 
extent possible without the veteran's cooperation.

In this case, the veteran contends that he is entitled to 
service connection for the residuals of an in-service left 
shoulder injury incurred while playing football.  In support 
of his contention, he noted in his Substantive Appeal that he 
was currently employed as a physical therapist and that he 
has received treatment for his left shoulder problems by his 
co-workers, who are also physical therapists.  In a September 
1999 letter the RO notified the veteran of the development 
requested by the Board's August 1999 remand.  Specifically, 
the veteran was asked to submit evidence of his 
qualifications or expertise pertaining to his capacity to 
render an opinion with respect to the etiology of his left 
shoulder disorder.  He was also asked to submit any evidence 
of treatment showing a continuity of symptomatology since 
1988 to the present, including any statements from his co-
workers who had treated him for his left shoulder on an 
informal basis.  However, the present record contains neither 
a response from the veteran to the September 1999 RO letter, 
nor the evidence requested therein.  The Board would further 
observe that in the July 2000 remand the veteran was informed 
that he could still submit the evidence sought by the RO's 
September 1999 letter, but no additional evidence was 
provided by the veteran.

Additionally, the Board observes that pursuant to the Board's 
August 1999 remand, the veteran was scheduled for a VA 
examination in April 13, 2000.  However, although he was 
notified of such examination by letter in April 4, 2000, the 
veteran failed to report to the scheduled examination.  
Nevertheless, in a July 2000 letter from the veteran's 
representative, the representative indicated that the veteran 
had been contacted and requested that the Board again remand 
the case to the RO for development.  As such, the veteran's 
case was remanded for the second time in July 2000 to afford 
the veteran the opportunity to undergo a VA examination.  The 
veteran was scheduled for an additional VA examination on 
August 11, 2000, and was notified to his current address of 
record.  However, he failed once again to report to the 
examination.

The Board acknowledges that the RO sent a letter to the 
veteran in June 2000 to his address of record at that time, 
but that such letter was return to the RO as the recipient 
had had a change of address.  In a Report of Contact dated in 
July 2000 the veteran's address was reported to be the same 
address as was on the June 2000 letter.  On that dated the 
veteran informed the RO that he would submit medical evidence 
and requested 60 days to do so.  No additional evidence was 
submitted by the veteran.  In this regard, the veteran is 
reminded that the VA's duty to assist him is not a one way 
street; the veteran also has an obligation to assist in the 
adjudication of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran must be prepared to meet 
his obligations by cooperating with the VA's efforts to 
provide an adequate medical examination and by submitting to 
VA all medical evidence supporting his claim.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Further, in the normal 
course of events, it is the burden of the appellant to keep 
the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" 
to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993). 

Thus, given the above discussion, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed to the extent possible.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

With respect to the applicable law, generally, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
In addition, service connection may be granted for specific 
diseases or conditions such as arthritis which are presumed 
to have been incurred during service if manifested to a 
compensable degree within a specified period of time, 
generally, one year, as in the case of arthritis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.

With respect to the evidence of record, the veteran's service 
medical records contain a record dated in September 1987 
noting he was evaluated for a left shoulder injury sustained 
while playing football.  X-rays were reportedly within normal 
limits and the assessment was a contusion of the left 
deltoid.  A record dated in March 1988 pertaining to the left 
shoulder indicates that there was a full range of motion 
without pain.  Additionally, the claims file includes a 
September 1997 VA examination report showing the veteran 
complained of intermittent left shoulder pain, and was 
diagnosed with degenerative changes of the left 
acromioclavicular joint.  And, a September 1997 VA radiology 
report reveals a diagnosis of mild-moderate degenerative 
change involving the left acromioclavicular joint with 
prominent under-surface spurring of the clavicular head, with 
no acromioclavicular joint widening on the weight bearing 
view to suggest ligamentous abnormalities.  No clavicular 
fractures were noted. 

In addition, the January 1998 VA form 9 (Appeal to Board of 
Veterans' Appeals) indicates the veteran contends he is 
entitled to service connection for the residuals of an in-
service left shoulder injury incurred while playing football.  
He also noted that he is currently employed as a physical 
therapist and that he has received treatment for his left 
shoulder problems by his co-workers, who are also physical 
therapists.  However, the present record is devoid of any 
evidence showing that the veteran, as a physical therapist, 
has the necessary medical expertise to offer a medical 
opinion as to the etiology of his left shoulder disorder.  
Also, the record is devoid of any evidence showing a 
continuity of symptomatology and/or treatment since 1988 to 
the present, including any statements from his co-workers who 
reportedly had treated him for his left shoulder on an 
informal basis.

With respect to the evidence, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
the evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In weighing the evidence available, 
the Board acknowledges the veteran has indicated that he is a 
physical therapist and that he currently suffers from the 
residuals of an in-service left shoulder injury incurred 
while playing football.  However, as noted above, the record 
is devoid of any evidence showing that the veteran is 
actually an accredited/licensed physical therapist, and that 
even if he was an accredited/licensed physical therapist, 
that he has the necessary medical expertise to offer a 
medical opinion as to the etiology of his left shoulder 
disorder.  As such, the Board finds that the veteran has not 
show he is competent to offer an opinion requiring medical 
knowledge, and thus, his statements do not constitute medical 
evidence which would prove the existence of a service-related 
disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995).  

Even assuming that the veteran is an accredited/licensed 
physical therapist, the diagnosis following the VA 
examination made by a physician, would, in the Board's 
opinion, have greater probative value given the training of 
the physician.  Further, the left shoulder diagnosis recorded 
following the VA examination appears to be of a degenerative 
or aging process, rather that residual of trauma.  See Giglio 
v. Derwinski, 2 Vet.App. 560, 561 (1992); Bierman v. Brown, 6 
Vet.App. 125, 126 (1994).  In any event, the veteran was 
offered two opportunities to report for an examination to 
clarify the etiology of his left shoulder disorder, but he 
declined to avail himself of the VA's offer of assistance to 
develop the evidence pertinent to his claim.  Furthermore, 
the evidence shows the veteran was first diagnosed with 
degenerative changes of the left acromioclavicular joint in 
1997, which is more than 5 years after the veteran's 
discharge from service.  Lastly, none of the post-service 
clinical records contains a medical opinion relating the 
veteran's residuals of a left shoulder injury to his period 
of service.

Despite the contentions by the veteran and his representative 
that his left shoulder disorder is related to his service, 
lay assertions of medical etiology can never constitute 
evidence of in-service incurrence or aggravation.  In the 
absence of competent medical evidence to support the 
veteran's claim that his residuals of a left shoulder injury 
were incurred in service, or are otherwise related to his 
service, the veteran's claim must be denied. See 38 U.S.C.A. 
§ 5107(a).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 


ORDER

Service connection for the residuals of a left shoulder 
injury is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

